DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on September 28, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner will be eligible for parole consideration in July of 1968 and no good reason appears for the Board to take any action that will advance that date.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman, Philip Duncan.